DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received January 20, 2021.  Additionally, Applicant had previously filed an AFCP 2.0 request on December 15, 2020, for which amendments were entered.
	Claims 14 and 16 are amended.  Claims 15 and 24 are canceled.  Claims 14, 16-23, 25, and 26 are pending and have been examined.   
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 20, 2021 has been entered.
35 USC § 101 – Claim Interpretation
Applicant has amended claims 14 and 26 to include the subject matter of canceled claim 15.  By using a mobile device to compare the shape, size, and color features of a component in the image data to data in the image database, and sending the information to a mobile device, Applicant has recited a practical application of any alleged abstract idea.  This is because the use of a pattern recognition algorithm to in light of the specification is that shape and color (see par 041, forms, colors, edges.  But see 112 rejection, above, regarding size).   Further, it is not insignificant extra solution activity because it is not: mere data gathering/outputting, because it is performing an algorithmic step on an image; pre-solution or post solution activity, because it is a part of the inventive concept of identifying with a mobile phone components for maintenance purposes; and is not generally insignificant, as it is not similar to merely "types of ordering" on an electronic menu.  Finally, it is not a mere field of use limitation because an algorithm that uses geometric shapes of a component to identify the component is not a general link to a field of technology.  The field of technology here is maintenance, but the specific steps involve a mobile device and comparing shape, size, and color of the components.  Therefore, this is not a field of technology limitation.  Therefore, this limitation would be a meaningful limitation of any alleged abstract idea because in combination with each additional element of claim 14, the pattern recognition algorithm would allow a worker to identify components not based merely on OCR or on whether a diode is lit but based on the shape of the component itself.  
As stated in the Specification, without this technology "a service technician identifies the component manually based on his knowledge and then consults 
Applicant, in remarks states that "the steps recited in the claims comprise a novel combination of data acquisition and data evaluation to identify a transportation facility component, determine the current maintenance state of that component and provide an interpretation of the maintenance state to a service technician.  Page 12.  As Examiner has shown in the reference, the mere use of a camera phone or Optical Character Recognition is not sufficient, however Applicant's statement is generally supported when considering the additional elements of the pattern recognition algorithm.  
Therefore, for these reasons, Examiner finds that the combination of additional elements in claims 14 and 15, at minimum, in combination would integrate any alleged abstract idea into a practical application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 18-23, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reference N, Aleksy et al., EP 2,775,408 A1 ("Aleksy"), in view of Christopulos et al., US PGPUB 2014/0270492 A1 ("Christopulos"), in further view of Nogge et al., US PGPUB 2008/0271052 A1 ("Nogge").
	Per claims 14, 23, 25, and 26, which are similar in scope, Aleksy teaches 
	Per claim 14 specifically, Aleksy teaches A method for maintenance of a [] facility, the method comprising the steps of in page 1 where a method of maintenance of a technical facility is taught.  
	Per claim 23, specifically, Aleksy teaches A non-transitory computer readable medium comprising a set of computer readable instructions stored thereon, which, when executed by a processing system, cause the processing system to carry out the steps of the method in par 058: "Method steps of the invention can be 
	Per claim 25, specifically, Aleksy teaches a mobile device adapted for performing the steps of the method in par 061 where mobile devices such as smartphones are taught as the client computer.  
	Per claim 26, specifically, Aleksy teaches A maintenance system comprising in par 061 where a back end component and a client computer are taught.  
	Aleksy then teaches, per all the above claims, which are similar in scope, providing a mobile device to a service technician in par 0023 where a mobile device is specifically designed to support a service technician:  "The mobile communication device 100 can be used to identify technical devices for maintenance to support a user (e.g. a service technician)."
	Aleksy then teaches providing a central maintenance database in which maintenance data of the [] facility is stored in par 011, where a technical service database stores "location information for each technical device" as well as "information about each technical device."  See par 011: "The technical device database can communicate with the mobile device through the telecommunication component and includes information about the technical devices being located in the facilities. That is, also the information about technical devices being located in the environment specified in the query received from the mobile device is available in the technical device database. Besides location information for each technical device the technical device database can include all relevant maintenance data for the respective devices."
receiving image data of a component of the facility, the image data being generated with a camera of the mobile device directed towards the component in par 0024 where the camera on the mobile device generates images of one or more technical devices that are located in the facility.  Aleksy then teaches identifying the component by evaluating the image data with at least one of the mobile device and the central maintenance database, including using a pattern recognition algorithm to identify the component based on geometrical features of the component, wherein the geometrical features are provided by the maintenance database in par 017 where "characterizing points" which are geometric features as points describe locations in space to determine the technical device, and compare them with image data that is stored in the technical device database, which teaches provided by the maintenance database.  This is further taught in par 037 where an image recognition algorithm is used to recognize characteristic points on an image, and then a comparison with "reference patterns" is made.  Characteristic points teaches geometrical features because points define areas in space, and where they are based on a figure, they are in relation to one another, which is the study of geometry and a definition of geometrical features.  
	Aleksy then teaches establishing a communication connection between the mobile device and the central maintenance database; retrieving maintenance data associated with the identified component from the central maintenance database over the communication connection in par 0037 where a technical device database stores the reference patterns, which is stored on the backend, and the comparison is 
	Aleksy then teaches displaying the maintenance data on the mobile device in par 0037 where the mobile device selects maintenance data associated with the identified technical devices and then displays the data.
	Aleksy then teaches providing an interpretation of the maintenance state to the service technician by a display on the mobile device in pat 0046 where the mobile device filtering component only presents data to the user based on the user's experience.  This teaches an interpretation of the maintenance state to the service technician because only certain information is presented allowing the service technician to focus better.  
	Aleksy does not teach identifying a maintenance state of the component, including making a diagnosis of a current state of operability of the component by comparing shape, size, and color features of the component in the image data to data in the maintenance database.  
	Christopulos teaches assessing buildings and structures.  See abstract.
	Christopulos teaches identifying a maintenance state of the component, including making a diagnosis of a current state of operability of the component by comparing shape, size, and color features of the component in the image data to data in the maintenance database in par 018: "The claim assessment module may capture or receive one or more images or other data depicting a property or a geographical area, label the received or captured data, extract relevant elements from the received or captured data, engage in training to automatically classify new data on the color, shape, and/or thickness of the tiles depicted in the image or images."  Here, thickness is a specific teaching of size.  This is further taught in par 029 where color, thickness, and height/width teach color, size, and shape.  Tiles are under a broadest reasonable interpretation components because they are a piece of a whole, here, a roof. 
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the mobile maintenance inspection teaching of Aleksy with the using the color shape and size of components and comparing them in a database to diagnose the roof teaching of Christopulos because Christopulos teaches that a user can "automatically assess a building or other structure" (par 014) and be safe doing so because the person performing the assessment does not need to climb into dangerous positions to perform the assessment; it can be done using a mobile device from a safe position (par 003).  Further, the assessment can be done as the photos are taken and not have to be reprocessed at an office (par 004).  
	Aleksy does not teach a transportation facility.
	Nogge teaches servicing a technical place.  See abstract.
	Nogge teaches a transportation facility in par 016 where an "airport" is taught.  

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the technical facility mobile device teaching of Aleksy with the transportation facility teaching of Nogge because Nogge teaches that 
It may be the case that customers who need services, repairs or other maintenance to be performed on their facilities or equipment may need to interface with a CRM system of a maintenance organization. However, without coordination between the systems, the CRM system may be without information maintained by the ERP system of the maintenance organization, such as information pertaining to the facility structure and layout, including information about the equipment located at the facility.

Nogge, par 004.  Therefore, Nogge teaches that information handling including layout of equipment in a facility can be improved through Nogge's teachings to help those who provide services or repairs. Nogge then expands or clarifies that a facility can include a transit facility as shown in the teaching.  Because one ordinarily skilled would be motivated to further improve the facility maintenance teaching of Aleksy, one would be motivated to modify Aleksy with the facility teachings of Nogge which specifically includes various facilities such as transportation facilities.  This would enable more facilities to be repaired and maintained.  Therefore, for these reasons, one would be motivated to modify Aleksy with Nogge.
possible maintenance states and associated meaning are stored in the central maintenance database in par 044 where the database includes a maintenance plan, maintenance schedule, historic data, current maintenance activities.  This data is arranged on the device with meaningful colors according to par 038 which teaches that associated meaning is given to the data which is stored in the database.  
	Per claim 19, Aleksy, Christopulos, and Nogge teach the limitations of claim 14, above.  Aleksy further teaches the maintenance state is determined from a graphical feature of the component in the image data in par 037 where the image pattern of the characteristic points of the device cause the database to send the information about the device, which as taught in the teachings of claim 14, include maintenance state, to the mobile about the technical device.  
	Per claim 20, Aleksy, Christopulos, and Nogge teach the limitations of claim 14, above.  Aleksy further teaches sending the image data from the mobile device to the central maintenance database and evaluating the image data by the central maintenance database in par 037 where the image reference patterns in the database are accessed when image information is sent from the mobile device to the backend.  Aleksy also further teaches or evaluating the image data by the mobile device in par 037 where the reference patterns are in the alternative stored in the memory of the mobile device, therefore not sent to the backend system. 
	Per claim 21, Aleksy, Christopulos, and Nogge teach the limitations of claim 14, above.  Aleksy further teaches generating overlay data for the image data from data provided by the maintenance database in par 034 where the technical device database sends the maintenance data which is overlay data because also in par 034 Aleksy teaches displaying the overlay data together with the image data on the mobile device to generate an augmented reality image to display the maintenance data associated with the technical devices together with the image data.  This is further illustrated in Fig. 4.  
	Per claim 22, Aleksy, Christopulos, and Nogge teach the limitations of claim 14, above.  Aleksy does not teach wherein the transportation facility includes at least one of an elevator, an escalator and a moving walkway.
	Nogge teaches wherein the transportation facility includes at least one of an elevator, an escalator and a moving walkway in pars 021, 022, 023, and 025 where elevators, escalators, and moving walkways in facilities are taught, which are serviced by Nogge's information teaching.
	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aleksy et al., EP 2,775,408 A1 ("Aleksy"), in view of Christopulos et al., US PGPUB 2014/0270492 A1 ("Christopulos"), further in view of Nogge et al., US PGPUB 2008/0271052 A1 ("Nogge"), in further view of Du, US PGPUB 2005/0198095 A1 ("Du").
	Per claim 16, Aleksy, Christopulos and Nogge teach the limitations of claim 14, above.  Aleksy further teaches the component carries a graphical code identifying the component and identifying the component [] by evaluating the graphical code in par 016 where the technical device has a barcode and a sensor of the mobile device reads the barcode.
by extracting the graphical code from the image data.  
	Du teaches a system to get information about a product from using a mobile device.  See abstract.
	Du teaches by extracting the graphical code from the image data in par 029 where a mobile phone with camera captures the image of the barcode and the data that identifies the selected item, as taught in par 033, is extracted from the image.
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the facilities maintenance teaching of Aleksy in combination with Nogge which specifically teaches reading a barcode with Du's teaching of extracting the graphical code from the image data with a mobile phone because this would simplify and reduce the number of devices that would be needed to read the barcode.  As Aleksy teaches that the smartphone uses a camera then uses a sensor to read the barcode, one would therefore want to simplify so that only a smartphone would be needed.  This would also make the overall teaching more efficient as a repairman could use any smartphone with camera as opposed to needing a separate sensing device.  For these reasons, one ordinarily skilled would be motivated by the teaching of Du to modify Aleksy.
	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reference N, Aleksy et al., EP 2,775,408 A1 ("Aleksy"), in view of Christopulos et al., US PGPUB 2014/0270492 A1 ("Christopulos"), in further view of Nogge et al., US PGPUB 2008/0271052 A1 ("Nogge"), in further view of Brailovskiy, US PGPUB 2016/0379176 A1 ("Brailovskiy").
the maintenance state is displayed by at least one light emitting diode and an on-and-off-state of the at least one light emitting diode is extracted from the image data.
	Brailovskiy teaches a system that detects and interprets LEDs of devices and provides information and solutions of potential malfunctions to users.  See abstract.
	Brailovskiy teaches the maintenance state is displayed by at least one light emitting diode and an on-and-off-state of the at least one light emitting diode is extracted from the image data in par 019 where an image capture component such as in a smartphone or tablet captures the sequences of visual indicators including LEDs.  This is further taught in par 025 where the image may be a single image.  That the LED and the on and off state is extracted is taught in par 028 where the pixel coordinates of the location of the LED (in relation to the rest of the object – see par 027) is identified.  
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the facility maintenance with mobile phone and images teaching of Aleksy in combination with Nogge with the light emitting diode and on and off state of the diode that is extracted from the image data teaching of Brailovskiy because Brailovskiy teaches that many devices do not have wired or wireless connectivity for presenting information to a user, because the devices use LEDs that flash/blink or illuminate in a particular sequence.  See par 018.  There is also a lack of intuitive meaning of the LEDs.  Id.  Therefore, Brailovskiy's teachings are specifically tailored to improve understanding of the LEDs, as shown in paragraph 018.  This would specifically motivate one ordinarily skilled to modify Aleksy with Nogge 
Therefore, claims 14, 16-23, 25, and 26 are rejected under 35 USC 103.

Prior Art considered relevant:
Shen et al., "Pattern Recognition of Objects in Image Streams," US PGPUB 2003/0086614 A1
As taught in par 040, the shape, size of shape, and color is used to identify objects by using pattern recognition. 
Response to Remarks
35 USC 112
	Per claims 23 and 24, Applicant has overcome the 112 rejection through amendment and cancelling claim 24.
35 USC 101
	Per the non-statutory rejection of claim 23, Applicant has overcome the rejection through Amendment.  Per the judicial exception rejection, Applicant has overcome the rejection through amendment, as explained above in the claim interpretation section.
35 USC 103
	Applicant has amended the claims, requiring further search and consideration.  After further search and consideration, this limitation was found and a new prior art rejection has been written.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562.  The examiner can normally be reached on M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/Examiner, Art Unit 3689